Title: To Benjamin Franklin from John Huske, 10 March 1772
From: Huske, John
To: Franklin, Benjamin


Dear Sir,
Paris 10th. March 1772
The enclosed Letter will fully disclose to you the Plan and the views of the Gentleman, who designs himself the honor of delivering you this. They, however crude and indigested from my hurry, pruned and dressed by your judicious Pen before they are presented, and your being so obliging as to accompany Mr. O’Gormand to Lord Clare on the occasion; I cannot but pursuade myself, added to the importance of the Subject to the whole British Empire, will produce in some mode, tho’ perhaps not in ours, what every British Subject must wish to see put in train of Success.

If the plan is relished by the Ministry so far as to give this Gentleman encouragement to go to America, I have taken the liberty to assure Him that you will favor Him with your best advice on the occasion, and oblige with Letters that will be of real service to Him with your friends in Pennsylvania, N. Jersey, Maryland and Virginia.
I make no apology to you for this presumption, knowing you have the subject at heart, as much as the proposer, or myself; and shall finish with a confidence that you will afford all the assistance in your power to so laudable an undertaking, and honor the Bearer with your friendship; and not the Less so because He is recommended to you by him, who has the happiness of being ambitious to approve himself, on all occasions, Dear Sir Your Most Obedient and Very Humble servant
Huske

PS Write nothing to this Country on the occasion.

 
Addressed: To Doctor Franklin
